Exhibit 10.2
Manpower Inc.
100 Manpower Place
Milwaukee, Wisconsin 53217








January 10, 2011






Mr. Hans Leentjes:


I am very pleased that you have decided to join Manpower Inc. (the
“Corporation”) as President – Northern Europe.  In this role you will report
directly to me and will be part of our Executive Management Team.


1.   Position.  Effective as of January 7, 2011, your employment by the
Corporation will be as President – Northern Europe.  Reporting to the CEO, you
will be responsible for the leadership of the region through the application of
Manpower’s vision, values and strategies.  In addition, subject to the approval
of the Board of Directors at the Corporation’s next meeting, you will also be
appointed as an Executive Vice President of the Corporation.  You agree to
devote your best efforts and full business time to the performance of the duties
assigned to you.   In your role as President – Northern Europe, from time to
time you will be appointed as a director of certain of the Corporation’s
subsidiary companies located in the region and you agree to accept such
appointments. Your base of operations for the performance of your duties to the
Corporation will be Diemen, The Netherlands.


2. Compensation.  Your base salary will be 290,000€ per year, inclusive of
holiday allowance.  You also will be eligible to receive an incentive bonus for
each full calendar year during the term of your employment, starting with
calendar year 2011.  This annual bonus under our current practice would be
determined using a “balanced scorecard” approach.  Although it is subject to
change, under this current approach, the amount of the bonus would be based on a
comparison of actual performance-to-performance goals established for you at the
beginning of each year.  Currently, there are two components to the balanced
scorecard.  The first component is based on financial goals established at the
beginning of each year.  The second component under this current approach would
include both measurable and discretionary objectives in your role as head of the
Northern Europe region that you and I would formulate at the beginning of each
year.  Depending upon achievement of these goals and objectives, the total bonus
under the current practice would range from zero to 150 percent of base salary,
with the target bonus at 75 percent of base salary.  To the extent permitted by
applicable law, your base salary and incentive bonus will be paid to you through
the payroll system of Manpower Management b.v., subject to applicable
withholding taxes.


3. Benefits.  To the extent permitted by applicable law and except as otherwise
provided in this letter agreement, the Corporation will provide you with, and
you will be eligible for, all benefits of employment generally made available to
senior executives of the Corporation from time to time (collectively, the
“Benefit Plans”), subject to and on a basis consistent with the terms,
conditions and overall administration of such Benefit Plans.  You will be
considered for participation in Benefit Plans which by the terms thereof are
discretionary in nature (such as stock option plans) on the same basis as other
senior executives of the Corporation.  You also will be entitled to vacations
and perquisites in accordance with the Corporation’s policies as in effect from
time to time for senior executives of the Corporation.  The Corporation also
would reimburse you for all expense incurred by you in the performance of your
duties according to the Corporation’s regulations and procedures for expense
reimbursement.


4. Severance Protection.  While we look forward to a long and productive
relationship, both you and the Corporation will be entitled to end the
employment relationship at any time, for any reasons and with or without
notice.  However, subject to the approval of the Executive Compensation & Human
Resources Committee of the Board of Directors at its next meeting, the
Corporation would enter into a severance agreement with you on terms similar to
those severance agreements it has entered into with the other members of the
Executive Management Team.


5. Car Program.  The Corporation will provide you with access to the current
automobile you have been driving in connection with your employment by Manpower
Management b.v. until the date that is approximately four (4) years from the
initial date that Manpower Management b.v. first purchased the automobile and
will continue to provide you with a new automobile approximately every four
years while you are employed by the Corporation. The Corporation shall pay for
the fuel and maintenance costs for the automobile.  Any taxes owed on the value
of this automobile benefit shall be incurred by you.  Your participation in this
car program shall be in lieu of any participation in a similar Benefit Plan
offered to senior executives of the Corporation.


6. Pension.  To the extent permitted by applicable law and any necessary third
parties (i.e. the pension insurer and the pension administrator), the
Corporation will agree to participate in the pension scheme described in Article
14 of your employment agreement with Manpower Management b.v. dated July 19,
2004 (the “2004 Agreement”).  The Corporation will participate in the pension
scheme on the conditions set forth in the pension scheme and your participation
in the pension scheme will be treated as beginning as of March 1, 2005.  Your
participation in this pension scheme shall be in lieu of any participation in a
similar Benefit Plan offered to senior executives of the Corporation.


7. Disability and Supplementary Invalidity Insurance.  The Corporation shall
provide you with salary continuation in the event of your illness for up to two
years.  The rate of this salary continuation shall be as follows:  100% of your
base salary during the first year of illness and 70% of your base salary during
the second year of illness.  Reference is made to the statutory exceptions
listed in Clause 7:629 of the Dutch Civil Code.  Further, to the extent
permitted by applicable law and the insurance carrier, the Corporation shall
either (i) become a party to the collective invalidity insurance policy
described in Article 15 of the 2004 Agreement or (ii) purchase a similar
invalidity insurance policy for the purpose of supplementing the legal benefit
under the Invalidity Insurance Act to 70% of the average daily wage for WAO (Wet
Arbeidsongeschik-theidsverzekering) purposes until the retirement age (i.e., age
65).  The cost of the premium for such insurance coverage shall be borne by
you.  Your participation in the programs described in this Paragraph 7 shall be
in lieu of any participation in a similar Benefit Plan offered to senior
executives of the Corporation.


8. Nondisclosure.  As a condition to your employment with the Corporation,
simultaneous with the execution of this agreement, you will be required to sign
a nondisclosure agreement that will include provisions related to the protection
of Corporation confidential information and trade secrets.


9. Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.


10. Prior Agreements.  You agree that this letter agreement shall supersede any
prior obligations of the Corporation or any member of the Manpower Group with
respect to benefits payable to you upon the termination of your employment by
the Corporation or any member of the Manpower Group, specifically those
obligations set forth in the 2004 Agreement.


11. Notice.  Notices and all other communications provided for in this letter
will be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or mailed by registered or certified mail, return
receipt requested, postage prepaid, and properly addressed to the other
party.  All notices to the Corporation shall be to the Corporation’s United
States headquarters and should be addressed to the attention of the
Corporation’s Secretary and General Counsel.


12. Modification.  No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.


13. Withholding.  The Corporation would deduct from all amounts payable to you
any required withholding or other charges and all such amounts stated above are
before any such deductions.


14. Choice of Law.  This agreement shall be governed by the internal laws of the
Netherlands, without regard to the conflict of laws.



 
 

--------------------------------------------------------------------------------

 
 
I am very excited about you joining our Executive Management Team.  Please do
not hesitate to call me if you have any questions.  If the foregoing is
acceptable, please sign both originals below and return one to Mara Swan,
Executive Vice President – Global Strategy and Talent.
 

   Sincerely,        MANPOWER INC.

 
 

           By:
/s/ Jeffrey A. Joerres
     
Jeffrey A. Joerres, President and Chief Executive Officer
 



Agreed as of the 15th day of February, 2011.


 

   
/s/ Hans Leentjes
 
Hans Leentjes
 


